            Case 2:20-mc-00046-SPL Document 6-2 Filed 09/29/20 Page 1 of 4




 1   James Everett Shelton
     316 Covered Bridge Road
 2
     King of Prussia, PA 19406
     (484) 626-3942
 3
     Jeshe1ton595@gmail.com
 4
     Plaintiff/Judgment Creditor, Pro Se
 5                               UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA

 7
     JAMES EVERETT SHELTON
 8
                                                      NO. MC-20-00046-PHX-SPL
                 Plaintiff/Judgment Creditor
 9
                vs.
10   FCS CAPITAL LLC, f/k/a BUSINESS              EXECUTEE/GARNISHEE'S ANSWER
     DEBT RELIEF LLC                                     AND AFFIDAVIT
11                                                        (Non-Earnings)
12
                 Defendant/Judgment Debtor
     and                                                  (Rule 69, Fed. R. Civ. Pro;
13                                                        A.R.S. §§ 12-1572 - 1597)
     SECURE ACCOUNT SERVICE LLC
14   c/o Stephen R. Stratford,
     430 S. Lake Havasu Avenue, Suite 101
15   Lake Havasu City, A 86403
16
                 Executee/Garnishee.
17

18          State of Arizona      )
                                  ) ss.
19          County of Mohave      )
20
            1.      I am the above-named Exeuctee/Garnishee, or am authorized by the
21
            Executee/Garnishee to make this affidavit on their behalf, regarding the Writ of
22
            Execution served on Executee/Garnishee on - - - - - - -
23
            2.      The Executee/Garnishee was - - -was not             indebted to or otherwise in
24
            possession of monies of the Judgment Debtor at the time the Writ was served, including
25

26
                                                    -1-
     Case 2:20-mc-00046-SPL Document 6-2 Filed 09/29/20 Page 2 of 4



 1   without limitation, any accounts in which FCS Capital LLC, f/k/a Business Debt Relief
 2
     LLC has any interest.
 3
     3.      The total amount of indebtedness or monies in the possession of the
 4
     Executee/Garnishee at the time the Writ was served, including, without limitation, any
 5
     accounts in which FCS Capital LLC, f/k/a Business Debt Relief LLC has any interest, is
 6
     $_ _ _ _ __
 7

 8   4.      The total amount of indebtedness or monies of the Judgment Debtor withheld by

 9   the Executee/Garnishee pursuant to the Writ is$_ _ _ _ _ __

10   5.      The amount of indebtedness or monies or the Judgment Debtor not withheld by
11
     the Executee/Garnishee is $_ _ _ _ _. Reason for not withholding is:
12
     6.      At the time the Writ was served upon Executee/Garnishee, Executee/Garnishee
13
     did _   did not _   have possession of personal property of the Judgment Debtor. If yes,
14
     describe each item, or group of items, of personal property:
15
     7.      Please list all items of personal property withheld by the Executee/garnishee
16

17   pursuant to the Writ:

18

19   8.      Based upori Executee/Gamishee's knowledge, another person or entity i s _ is
20
     not       indebted to the Judgment Debtor, or in possession of personal property of the
21
     Judgment Debtor. If yes, give names and addresses.
22

23
     9.      If Executee/Garnishee is a corporation, Judgment Debtor now, or at the time the
24
     Writ was served, has _    does not have _     any stocks, bonds, options or other interest i
25

26   the Corporation. If yes, state the NUMBER and TYPE of shares owned by the Judgment
                                             -2-
           Case 2:20-mc-00046-SPL Document 6-2 Filed 09/29/20 Page 3 of 4



 1          Debtor, and a DESCRIPTION of any other interest the Judgment Debtor owns in the
 2
            Executee/Garnishee Corporation as of the date the Writ was served, as shown on the
 3
            Corporation's records:
 4
            10.     If Executee/Gamishee answered "YES" to either question #2 or #6, copies of the
 5
            Writ and Summons, underlying Judgment, Notice to Judgment Debtor, and Request for
 6

            Hearing were delivered to Judgment Debtor on _ _ _ _ _ _ _ _ _ _ _ by
 7

 8          _ _hand delivery, _ _ regular first class mail to the address determined to be the best

 9          calculated to reach the Judgment Debtor in a timely manner, or _ _ service pursuant to

10          the Rules of Civil Procedure applicable to a Summons.
11
            11.     Copies of this Answer were delivered on _ _ _ _ _ _ _ _ to the Judgment
12
           Debtor, the Judgment Creditor, or Judgment Creditor's attorney, if applicable, by _ _
13
            hand delivery, _ _ regular first class mail to the address determined to be the best
14
            calculated to reach the Judgment Debtor in a timely manner, service pursuant to the Rule
15
            of Civil Procedure applicable to a Summons, at the following address:
16

17

18          12.     Executee/Garnishee's name, mailing address and telephone number is:

19

20

21          13.     I have read the foregoing document and know of my own knowledge that the fact

22          stated therein are true and correct.
23
            WHEREFORE, Executee/Garnishee prays that Executee/Garnishee be discharged on this
24
     Answer and that the Court award Executee/Garnishee reasonable compensation in the amount of
25
     $_ _
26
                                                    -3-
     Case 2:20-mc-00046-SPL Document 6-2 Filed 09/29/20 Page 4 of 4




 1
                                            Signature of Executee/Garnishee or
 2                                          Authorized Agent
 3

 4   SUBSCRIBED AND SWORN on - - - - - - - - - - - - - -

 5

6

7
                                                 Notary Public
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                    -4-
